TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 27, 2022



                                     NO. 03-22-00072-CV


                                  Transverse, LLC, Appellant

                                                v.

                                   Mark Swanholm, Appellee




       APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE KELLY




This is an appeal from the interlocutory order signed by the trial court on February 2, 2022.

Appellant has filed a motion to dismiss the appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. Appellant shall pay all costs relating to this appeal, both in this Court and

in the court below.